            case f:LU-CV-U~UbL-KMK-t-'t:U                uocumem 44             t-lle • U 1/L.L./L.l.   t-'age   l. UI l.
            Case 7:20-cv-03062-KMK-PED Document 45 Filed 07/26/21 Page 1 of 1
                                               1
                                           0   HARE PARNAGIAN LLP
                                           20 VESEY STREET, SUITE 300
                                                   NEW YORK, NY I 0007                  MEMO ENDORSED
                                                     (2 I 2) 425-1 40 I
                                                   FAX : (2 I 2 ) 425- I 42 I
                                                   www.ohareparnagian.com

       WESTCHESTER OFFICE
700 WH ITE PLAINS ROAD , SU IT E 255
      SCARSDALE, NY    I 058.3
         (9 I 4 ) 725-.36.32
      FAX : ( 914 ) 725-.36.39



                                                                     July 22, 2021

   Hon. Kenneth M. Karas
   United States District Court
   Southern District of New York
   3 00 Quarrapos Street
   White Plains, NY 10601-4150


             Re:      Jorge L. Hernandez, et al. v. Home Depot US.A., Inc.
                      USDC/SDNY - Docket No .: 7:20-CV-03062


   Dear Judge Karas:

           This office represents Plaintiffs in the above-referenced matter and write on behalf of all
   parties. Currently, there is a case management conference scheduled for July 27, 2021 and a pre-
   motion conference for September 13, 2021 to address Defendant's contemplated summary
   judgment motion and pre-motion letters (see ECF Doc. Nos. 40 and 43).

          All fact and expert discovery is complete. Additionally, the parties are conducting initial
   discussions in order to conduct a private mediation in an attempt to resolve this matter.
   Therefore, the parties respectfully submit this letter request to request an adjournment of the July
   27, 2021 and September 13, 2021 conferences to October 26, 2021.


                                                                    Respectfully,

                                                                    SI Robert A. 0 'Hare Jr.

                                                                    Robert A. O'Hare Jr.


    ife(V)J IJJcL. 7/f ~ I will /2oJc/ a
                                       L


           0 c /4 /iv; ;) 01 ;;) Od / c± //: 00 ll/v/
